Citation Nr: 0006670	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of death.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine Scouts 
from July 1946 to April 1949.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in June 1995.  The cause of death was 
cardiopulmonary arrest secondary to cor pulmonale secondary 
to chronic obstructive pulmonary disease, pulmonary type 
secondary to degenerative, osteoarthritis, thoracic spine. 

2.  There is competent medical evidence of a relationship 
between the service connected degenerative osteoarthritis of 
the lumbar spine and cervical spine and chronic obstructive 
lung disease which was secondary to the cor pulmonale and 
cardiopulmonary arrest which caused the veteran's death. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The death certificate shows that the veteran died in June 
1995.  According to the death certificate, the cause of death 
was cardiopulmonary arrest, secondary to cor pulmonale, 
secondary to chronic obstructive pulmonary disease, 
restrictive type, secondary to degenerative, osteoarthritis, 
thoracic spine.  

At the time of the veteran's death, service connection was in 
effect for hypertrophic arthritis, lumbar spine, evaluated at 
40 percent, hypertrophic degenerative joint disease, cervical 
spine, evaluated at 30 percent, hypertrophic osteoarthritis 
right (major) shoulder with limitation of motion, evaluated 
at 20 percent, hypertrophic osteoarthritis, left (minor) 
shoulder with traumatic element, evaluated at 20 percent, and 
hypertrophic arthritis, sacroiliacs, both hips, evaluated as 
noncomensable.  The combined schedular evaluation was 80 
percent.  

A medical statement dated in October 1994 from Veterans 
Memorial Medical Center shows that the veteran was 
hospitalized in September and October 1994, for multiple 
joint pain and marked spinal deformity.  The working 
impression was ankylosing spondylitis and degenerative joint 
disease, multiple joint involvement.  A magnetic resonance 
imaging study of the cervical spine revealed cervical 
spondylosis, C3, C4, and C7 -T1.  The veteran's other medical 
problems included pulmonary tuberculosis, minimal, activity 
undetermined, chronic obstructive pulmonary disease (severe), 
and restrictive lung disease (severe).  

Medical reports dated from March to April 1995 from Dr. R. 
Tumbokon Memorial Hospital show that the veteran was seen for 
chronic obstructive pulmonary disease due to restrictive lung 
disease due to degenerative osteoarthritis.  

In a certification statement dated in November 1985, E.P., 
M.D., reported that she saw the veteran at the emergency 
room, on June 9, 1995.  She reported that he was already dead 
on arrival.  She reported that based on history from the 
veteran's relatives and previous hospitalization records the 
cause of death was cardiorespiratory arrest secondary to cor 
pulmonale secondary to chronic obstructive pulmonary disease, 
restrictive type, secondary to degenerative osteoarthritis of 
the thoracic spine.

In a statement dated in January 1997, Dr. T. reported 
essentially the same data indicated in his November 1995.  
Additionally, he reported that the veteran's stooped 
deformity in the spine and stooped posture led to restriction 
in the chest expansion and limitation of lung function, which 
ultimately led to the clinical condition of chronic 
obstructive lung disease.  

In a June 1997 VA medical opinion, J.T., M.D., observed that 
that chest X-rays taken in March 1995 showed clear lung 
fields with an unremarkable visualized osseous thoracic cage.  
The cervical spine revealed kyphosis with severe ankylosis 
and zero range of motion.

He commented that chronic obstructive pulmonary disease 
(COPD) and restrictive lung disease were entirely opposite 
conditions so that COPD could never be a restrictive type.  
There were no spirometric measurements noted so that an 
accurate distinction between obstructive versus restrictive 
disease could not be made.  He noted that it was possible 
that the veteran's private physician was thinking of bony 
deformities that restrict air entry and prevent lung 
expansion.  The evidence available shows that only the 
cervical and lumbar spines were affected.  The thoracic spine 
appeared normal.  Only deformities of the thoracic spines 
(posterior to the lungs) could cause the restrictive type of 
lung disease.  

He concluded that there was no definite evidence of lung 
disease.  Additionally, there was no evidence of disease 
affecting the thoracic spine which might have impinged on the 
lungs.  As such, COPD or restrictive lung disease (if they 
existed) was not due to cervical or lumbar osteoarthritis.  
There were no records pertaining to the circumstances 
surrounding the death.  The reviewer commented that observing 
the severity of the anterior syndesmosis of C3-C7 that 
resulted in kyphosis- veteran's chin was almost touching his 
chest - an upper airway obstruction with aspiration might 
have been possible.

Pertinent Law and Regulations

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, a physician has suggested that there is a 
relationship between the service-connected degenerative 
osteoarthritis of the lumbar spine and cervical spine and 
chronic obstructive lung disease which was secondary to the 
cor pulmonale and cardiopulmonary arrest which caused the 
veteran's death.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
physician reports pertinent treatment, VA's duty to assist 
requires that it seek the records of the reported treatment.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In this case, Felma Reloj De La Cruz, M.D., reported treating 
the veteran for pertinent conditions in April and August 
1994.  These treatment records are not part of the claims 
folder.

Officials of the Veterans Memorial Medical Center certified 
that the veteran was hospitalized for pertinent conditions in 
September and October 1994, however, the records of this 
hospitalization have not been associated with the claims 
folder.   

In his letter dated in January 1997, Dr. Tayco reported that 
he had treated the veteran during two hospitalizations in 
March and April 1995, due to acute exacerbation of chronic 
obstructive lung disease restrictive type, secondary to 
degenerative osteoarthritis of the lumbar and cervical spine.  
It appears that some of these records have not been 
associated with the claims file.  Dr. Tayco also reported 
that he treated the veteran subsequent to his 
hospitalizations.  Records for some of the dates of reported 
treatment are not part of the claims file.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO:

1.  The RO should take all necessary 
steps to obtain all medical records from 
Dr. Tayco, Dr. Felma Reloj De La Cruz, 
and the Veterans Memorial Medical Center.  
Dr. Tayco should also be requested to 
explain the basis for his opinion that he 
veteran had restrictive type, COPD

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the appellant until she is notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



